Citation Nr: 1526050	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition, bipolarity, anxiety, depression and memory loss.

2. Entitlement to service connection for high blood pressure.

3. Entitlement to service connection for muscle tension.

4. Entitlement to service connection for acid reflux.

5. Entitlement to service connection for erectile dysfunction.

6. Entitlement to an initial compensable evaluation for pterygium of the right eye with bilateral dry eyes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of service connection for an acquired psychiatric disorder, high blood pressure, muscle tension, acid reflux and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Pterygium of the right eye with bilateral dry eyes does not result in decreased visual acuity, disfigurement or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for pterygium of the right eye with bilateral dry eyes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.9, 4.79, Diagnostic Code 6034 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  No useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought.  Service treatment records are associated with claims file, as are all available post-service treatment records identified by the Veteran.  The Veteran has been afforded a VA examination to address his claimed disability.  This VA examination is adequate for the purposes of evaluating the Veteran's eye disabilities, as they involved a review of the his pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Service connection for pterygium of the right eye with bilateral dry eyes was awarded by the September 2010 rating decision and an initial noncompensable evaluation was assigned.  The Veteran contends that an increased evaluation is warranted throughout the appeal period.

Initially, the Board observes that the regulations for evaluating eye and vision disabilities were amended for applications received on or after December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  As the Veteran's claim was received in September 2009, only the current regulations will be considered.

Pursuant to Diagnostic Code 6034, pterygium is to be evaluated based on visual impairment, disfigurement (diagnostic code 7800), conjunctivitis (diagnostic code 6018), etc., depending on the particular findings.  38 C.F.R. § 4.79.

In this case, loss of vision (acuity and field) has been attributed to the Veteran's nonservice-connected refractive error and suspected glaucoma, rather than his service-connected pterygium with dry eyes.  See February 2010 VA examination report and September 2010 addendum.  Therefore, a rating based on loss of vision is not warranted.  38 C.F.R. § 4.14.

Pterygium, a benign growth of the conjunctiva, may also be rated as disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Here, there is no evidence or assertion of disfigurement of the head, face, or neck.  Therefore, evaluation under Diagnostic Code 7800 is not warranted.  See 38 C.F.R. § 4.14.

Finally, pterygium may be rated as conjunctivitis under 38 C.F.R. § 4.79, Diagnostic Code 6018 (2014).  Under Diagnostic Code 6018, conjunctivitis, if healed, is rated on the basis of residuals; and, if there are no residuals, a noncompensable evaluation is assigned.  A maximum 10 percent rating is warranted if there is evidence of active conjunctivitis with objective symptoms (red, thick conjunctivae, mucous secretion, etc.).  38 C.F.R. § 4.84a (2014).

After review of the record, the Board finds the Veteran's right eye pterygium has not been manifested by any objective symptomatology so as to warrant a 10 percent disability evaluation under Diagnostic Code 6018 at any point during the appeal period.  In this regard, while the February 2010 VA examination report notes a two millimeter right nasal pterygium, the conjunctivae and sclera were clear and he has consistently denied ocular pain. 

Finally, the Board has considered whether the Veteran's eye disability, to include bilateral dry eyes, may warranted a compensable evaluation under Diagnostic Code 6009.  However, even if the Veteran's dry eyes were to be considered an active, unhealed eye injury, an initial compensable evaluation is not warranted at any point during the appeal period.  Diagnostic Code 6009 is rated under the General Rating Formula.  A compensable evaluation under the General Rating Formula requires incapacitating episodes, defined by regulation as symptoms severe enough to require prescribed bed rest and treatment.  There is no evidence of incapacitating episodes caused by dry eyes or right pterygium in this case.

The Board acknowledges the Veteran's contentions that his service-connected eye disability warrants a compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the veteran's impairment.  While the Veteran is competent to report symptomatology, including dry and red eyes, his opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.79 with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable evaluation throughout the appeal period, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disabilities (e.g., symptomatology that does not result in active conjunctive disease or incapacitating episodes) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable evaluation for pterygium of the right eye with bilateral dry eyes is denied.


REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, variously claimed as anxiety, depression, bipolarity and memory loss.  In support of his claim, he has submitted a September 2009 statement from Dr. Ortiz, his private physician, wherein she relates the Veteran's current symptoms to those he reports he experienced in active service.  This medical opinion is sufficient to trigger VA's duty to provide the Veteran a VA examination to address the nature and etiology of any current psychiatric disorder.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As a final note, the Veteran filed a notice of disagreement (NOD) with a May 2013 rating decision denying service connection for high blood pressure, muscle tension, acid reflux and erectile dysfunction.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal as to these issues.



Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case as to the issues of entitlement to service connection for high blood pressure, muscle tension, acid reflux and erectile dysfunction.  The Veteran and his representative should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b).  If a timely substantive appeal is not filed, these claims should not be certified to the Board.

2. Contact the Veteran and request that he provide the names and addresses of any and all health care providers who have provided treatment for his claimed psychiatric disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  A specific request should be made for private medical records held by Dr. Ortiz.

3. Obtain all outstanding VA treatment records and reports generated since May 2013.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

4. Schedule the Veteran for a VA examination to address the nature and etiology of any acquired psychiatric disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. Identify the proper diagnosis for any currently diagnosed acquired psychiatric disability.

b. For each diagnosis provided, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the acquired psychiatric disability had its onset or is otherwise etiologically related to his period of active service.  In offering this opinion, the examiner must specifically comment on the Veteran's claims of in-service symptomatology and the September 2009 private medical opinion.

A complete rationale must be offered for all opinions expressed.

5. After the above has been completed, review the additional development to ensure it is in compliance with the directives of this REMAND.  If any deficiency is found, implement corrective procedures.

6. Readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


